Citation Nr: 1534388	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  12-11 428A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Propriety of a rating reduction from 20 percent for left knee limitation of extension to 10 percent for left knee limitation of flexion, effective April 20, 2010.

2.  Prior to April 20, 2010, entitlement to an increased rating for limitation of left knee extension, rated as 20 percent disabling, and on and after October 1, 2013, an increased rating for residuals of left total knee replacement, rated as 40 percent disabling.

3.  Entitlement to an increased rating in excess of 10 percent prior to April 20, 2010 and in excess of 20 percent thereafter for herniated nucleus pulposus at L4-5 and L5-S1 status post microdiscectomy left L4-5 (lumbar spine disability).

4.  Entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected disabilities.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Veteran represented by:	Vanessa L. Brice, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to May 1990.  The Veteran's DD-214 also noted total prior active service of 4 years, 3 months, and 6 days and total prior inactive service of 4 months and 22 days.  This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and April 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

During the course of the appeal, the evidentiary development has resulted in evidence showing multiple psychiatric diagnoses, to include depression not otherwise specified (NOS) and mood disorder.  Accordingly, the Board has characterized the issue on appeal as service connection for a psychiatric disorder, which includes all psychiatric diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In November 2014, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge for the issues on appeal.  

The record contains a July 2015 VA memorandum noting the Veteran's March 2015 request for an additional video conference hearing before a Veterans Law Judge for the issue of an increased rating for residuals of left total knee replacement, rated as 40 percent disabling, on and after October 1, 2013.  While VA regulations provide that a hearing on appeal will be granted upon request by the Veteran or the Veteran's representative, in this case, the Veteran already requested and was provided a hearing before the Board in November 2014.  See 38 C.F.R. 
§ 20.700 (2015).  During that hearing, the Veteran and his current representative presented testimony regarding all the issues addressed in this decision, to include entitlement to an increased evaluation for the service-connected left knee condition throughout the appeal period.  As the Veteran has already been provided a hearing on appeal, the Board finds that remand for another hearing is not warranted.

This appeal was processed using the Virtual Benefits Management System (VBMS).  The Virtual VA electronic claims file contains a copy of the November 2014 Board hearing transcript, an April 2014 addendum to the April 2014 VA Disability Benefits Questionnaire (DBQ) examination for knee and lower leg conditions, and the remaining records are duplicate copies of evidence already associated with VBMS.

The issues of entitlement to automobile or other conveyance and adaptive equipment, entitlement to specially adapted housing, and entitlement to a temporary total evaluation were raised by the record in a June 2015 claim.  A July 2015 submission documents that the Veteran wished to withdraw the issues of entitlement to automobile or other conveyance and adaptive equipment and entitlement to specially adapted housing.  The remaining issue of entitlement to a temporary total evaluation has not been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (5).

The issues of entitlement to increased ratings for limitation of left knee flexion and residuals of a left total knee replacement, increased ratings for a lumbar spine disability, entitlement to service connection for a psychiatric disorder, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The reduction in the rating for limitation of left knee extension from 20 percent to 10 percent for limitation of left knee flexion, effective April 20, 2010, did not result in a reduction or discontinuance of compensation payments that were being made; therefore, the notice provisions of the regulation governing compensation rating reductions do not apply.

2.  The 20 percent rating for limitation of left knee extension was in effect for more than five years at the time of the June 2010 rating decision that decreased the evaluation to 10 percent for limitation of left knee flexion, effective April 20, 2010.

3.  The June 2010 rating decision does not consider or make findings of whether the evidence shows a clear reflection of material improvement and whether it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  


CONCLUSION OF LAW

The rating of 20 percent for left knee limitation of extension to 10 percent for left knee limitation of flexion, effective April 20, 2010, was improper.  38 U.S.C.A. §§ 1155, 5112 (West 2014); 38 C.F.R. §§ 3.150(e), 3.344, 4.71a, Diagnostic Codes 5260, 5261 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises from the Veteran's contention that the RO improperly reduced his disability rating from 20 percent for left knee limitation of extension to 10 percent for left knee limitation of flexion, effective April 20, 2010.  For the reasons discussed below, the Board finds that the rating reduction was improper and that restoration of the 20 percent rating is warranted.  Therefore, a discussion of whether VA complied with its duties to notify and assist the claimant is unnecessary.

By way of procedural history, a January 2005 rating decision granted the Veteran service connection for limitation of left knee extension, rated as 20 percent disabling, effective November 1, 2004, under Diagnostic Code 5261.  The Veteran submitted a claim for entitlement to TDIU in September 2009.  Based on that claim, the Veteran was afforded a VA examination in April 2010.  Based on the findings of the examination, a June 2010 rating decision reduced the rating for the Veteran's limitation of left knee extension from 20 percent to 10 percent for limitation of left knee flexion, effective from the date of the examination, April 20, 2010.  Therefore, the 20 percent rating was in effect from November 1, 2004 to April 19, 2010, which is more than five years.

The propriety of the reduction by the June 2010 rating decision is a threshold matter that must be addressed first because a finding of a violation of due process in the rating action that reduced the evaluation would nullify the reduction.

Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons, and the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The Veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60-day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran expires.  38 C.F.R. § 3.105(e).

The provisions of 38 C.F.R. § 3.105(e) do not apply where there is no reduction in the amount of compensation payable.  A reduction in evaluation with no corresponding reduction in compensation does not meet the criteria of 38 C.F.R. 
§ 3.105(e).  VAOPGCPREC 71-91 (Nov. 1991).  

Prior to the June 2010 rating decision, the Veteran's combined rating for service-connected disability was 70 percent.  The reduction of the rating for limitation of left knee motion from 20 percent to 10 percent, effective April 20, 2010, did not affect the combined rating, as it remained 70 percent.  As there was no reduction in the overall compensation paid to the Veteran, the due process requirements of 38 C.F.R. § 3.105(e) do not apply and the reduction of the rating did not involve due process violation.

The analysis thus proceeds to whether the reduction was factually warranted.  General regulatory requirements for disability ratings must be met in making a determination regarding whether improvement is shown.  Brown v. Brown, 5 Vet. App. 413 (1993).  The entire recorded history of the disability must be reviewed.  38 C.F.R. §§ 4.1, 4.2.  The evidence must reflect an actual change in the disability and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13.  It must show that the disability has improved in such a manner that the Veteran's ability to function under the ordinary conditions of life and work has been enhanced.  38 C.F.R. §§ 4.2, 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In certain rating reduction cases where a rating has been at a level of 5 years or more, only re-examinations that demonstrate clear improvement in these disabilities will warrant a reduction in rating.  38 C.F.R. § 3.344(c).  Rating agencies will handle cases affected by change of medical findings so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  38 C.F.R. § 3.344(a) and (b).  VA must find the following before reducing a rating: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and, (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  See Kitchens v. Brown, 7 Vet. App. 320 (1995). 

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  The Veteran need not demonstrate that he is entitled to retain the higher evaluation; rather, it must be shown by a preponderance of the evidence that the RO's reduction was warranted.  See Kitchens, 7 Vet. App. 320.

For limitation of knee flexion, 10, 20, and 30 percent ratings are assigned for limitation of flexion to 45, 30, and 15 degrees respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  For limitation of knee extension, 10, 20, and 30 percent ratings are assigned for limitation of extension to 10, 15, and 20 degrees respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  The normal range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II. 

When evaluating musculoskeletal disabilities, such as the left knee in this case, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204 -07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

By way of history, the Veteran was afforded a VA joints examination in December 2004.  He reported using a cane in his right hand to ambulate and suffering from pain with every step.  He reported that the knee had no stability, stays swollen, and demonstrates marked crepitation in the joint with movement.  Upon clinical evaluation, the Veteran demonstrated a marked limp favoring the left lower extremity even with the cane and brace in place, marked synovial thickening about the left knee but only mild effusion, and localized tenderness.  Range of motion findings revealed extension to 15 degrees and flexion to 115 degrees.  As a result of the December 2004 VA joints examination, the Veteran was granted service connection for limitation of left knee extension and assigned a 20 percent rating, effective November 2004.  

Pursuant to his September 2009 claim for TDIU, the Veteran was afforded a VA joints examination in April 2010.  He reported symptoms of pain, stiffness, weakness, some swelling, giving way, instability, and that Synvisc injections a couple of months prior not help.  The Veteran denied heat, redness, subluxation, dislocation, and flare ups.  He uses a standard cane to assist with ambulation and a left knee brace most of the time.  Upon clinical evaluation, the Veteran demonstrated a moderately antalgic gait with standard cane, use of a brace, bony hypertrophy, severe instability by positive Lachman test results, and equivocal McMurray rest results due to heavy guarding.  Range of motion findings revealed extension to 0 degrees, flexion to 115 degrees, and no additional limitation due to painful motion, fatigue, weakness, or incoordination.  As a result of the April 2010 VA joints examination, the evaluation of 20 percent for limitation of left knee extension was decreased to 10 percent for limitation of flexion with objective findings of painful motion.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204 -07.  Thereafter, in several statements of record and at the November 2014 Board hearing, the Veteran maintained that there had been no improvement in his left knee disability.

In this case, the June 2010 rating decision effectuating the reduction, February 2012 SOC, and November 2012 SSOC do not demonstrate findings consistent with the types of findings required for cases in which 38 C.F.R. § 3.344(a) and (b) are applicable, including whether the examination on which the reduction is predicated was as full and complete an examination as the initial examination on which the rating was initially based.  The Board notes that although 38 C.F.R. § 3.344 was cited in the February 2012 SOC, discussion in the June 2010 rating decision, February 2012 SOC, and November 2012 SSOC was limited to explaining why the 10 percent rating was assigned and why a higher 20 percent evaluation is not warranted based on the schedular rating criteria applicable for the knee.  There was no discussion of whether the 2010 examination was full and complete, and whether it was reasonably certain that any material improvement found will be maintained under the ordinary conditions of life.  

Additionally, the April 2010 VA examination upon which the reduction is based does not show that the Veteran's left knee disability sustained material improvement.  In contrast, it seems roughly similar or worse to the findings upon which the original grant of 20 percent was conducted by the December 2004 VA joints examination.  In fact, both VA examination reports noted the Veteran's complaints of pain, swelling, and instability in the left knee, as well as use of a cane and brace.  Moreover, the April 2010 VA examiner noted objective findings of severe instability and heavy guarding.  These findings were not noted in the rating decision.

As a result, the reduction in rating from 20 percent to 10 percent, effective April 20, 2010, for limitation of flexion of the left knee was improper because the provisions of 38 C.F.R. § 3.344 were not considered.  The decision to reduce was not in accordance with law, in part, because the RO did not make a finding that the April 2010 VA examination used as a basis for the reduction was as full and complete as the examination on which the 20 percent rating was established; nor were there findings that it was reasonably certain that any material improvement found would be maintained under the ordinary conditions of life.  Accordingly, the 20 percent evaluation for limitation of flexion of the left knee is restored as though the reduction had not occurred.  See 38 C.F.R. § 3.344(a), (b); Schafrath, 1 Vet. App. at 589; Kitchens, 7 Vet. App. 320; Brown, 5 Vet. App. at 413.


ORDER

The reduction in rating from 20 percent to 10 percent, effective April 20, 2010, for limitation of flexion of the left knee was improper; the 20 percent rating is restored.

REMAND

A remand is required for the issue of prior to April 20, 2010, entitlement to an increased rating for limitation of left knee extension, rated as 20 percent disabling, and on and after October 1, 2013, an increased rating for residuals of left total knee replacement, rated as 40 percent disabling.  This issue was initially raised with the Veteran's request for entitlement to TDIU on September 3, 2009; however, review of the record does not show the AOJ has initially reviewed and considered this issue on appeal during the appeal period prior to April 20, 2010.  See 38 U.S.C.A. § 7105 (2014).  At the Board hearing, the VLJ took jurisdiction over this intertwined issue.  As such, a remand is required for the AOJ to initially review and adjudicate this issue during the appeal period prior to April 20, 2010 and readjudicate this issue during the appeal period as of October 1, 2013. The Board notes that the Veteran perfected an appeal of this issue in March 2015, but the Board took jurisdiction over this issue at the 2014 videohearing.  

A remand is required for the issue of entitlement to increased ratings for a lumbar spine disability to obtain a current VA examination report.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Veteran was last afforded a VA spine examination in April 2010, which was five years ago.  At that time, the Veteran reported his low back pain was alleviated with rest, transcutaneous electrical nerve stimulation unit, and medications and complained of leg pain down the right lower extremity.  Since then, the Veteran's testimony at the November 2014 Board hearing and private and VA treatment records demonstrate the Veteran's additional treatment of low back pain with facet injections as well as new complaints of radiation, numbness, and weakness in both lower extremities as a result of such pain.  Therefore, the Board finds that an additional VA examination is necessary for the purpose of ascertaining the current severity and manifestations of this service-connected disability.

A remand is required for the issue of entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected disabilities, to obtain an additional VA examination and medical opinions on direct and secondary bases.  Where VA provides the Veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Additionally, a medical opinion should address the appropriate theories of entitlement.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

In October 2010, the Veteran underwent a VA examination and the examiner rendered no Axis I diagnosis; therefore, no medical opinion was provided.  Subsequently throughout the course of the appeal, VA outpatient treatment records document Axis I diagnoses of depression NOS, treatment for depression due to chronic pain, prescribed medication for mood, and treatment for mood disorder and depression NOS.  Thus, the criteria of a current disability of a psychiatric disorder appear to have been met.  Review of the record shows in-service documentation that the Veteran marked yes for having or having had a history of depression or excessive worry, as noted in an October 1989 Report of Medical History, and the Veteran contends that his psychiatric disorder is secondary to his service-connected disabilities, to include any pain therefrom.  As such, in light of the Veteran's current psychiatric disorder, in-service psychiatric complaint, and raised theory of entitlement on a secondary basis, new etiological opinions are needed.

A remand is required for the issue of entitlement to a TDIU because adjudication of the above claims could impact the adjudication of the TDIU claim.  Therefore, these claims are considered inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  In addition, a Social and Industrial Survey is needed to provide additional information regarding the Veteran's employability for the TDIU claim.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1995) (providing that VA may not reject a claim for TDIU without producing evidence, as distinguished from mere conjecture, that a veteran's disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal).  

Lastly, a remand is needed to verify the Veteran's periods of active and inactive military service as the record is currently unclear.  The Veteran's DD Form 214 for his period of active duty service from December 1986 to May 1990 reveals that he had 4 years, 3 months, and 6 days of total prior active service and 4 months and 22 days of total prior inactive service.  On a July 1990 Application for Compensation and/or Pension Benefits and August 2010 notice of disagreement, the Veteran reported his service dates as August 27, 1982 to May 21, 1990.  Moreover, the record currently contains service treatment records dated from 1982 to 1990.  As such, clarification is needed to properly document the Veteran's periods of service.

Accordingly, the case is REMANDED for the following actions:

1.  Secure the Veteran's complete service personnel records and verify his periods of active and inactive military service prior to December 1986.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Secure any outstanding, relevant VA treatment records, to include records dated since January 2015 and from the Jacksonville VA Medical Center and VA Hospital in Gainesville, Florida.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  After all newly obtained records are associated with the claims file, provide the Veteran a VA examination to ascertain the current severity and manifestations of his service-connected lumbar spine disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  An explanation for all opinions expressed must be provided.  The Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's lumbar spine disability under the rating criteria.  In particular, the examiner should provide the range of motion of the thoracolumbar spine in degrees and state whether there is any form of ankylosis.  He or she should also indicate whether there is any muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The examiner should further state whether intervertebral disc syndrome (IVDS) is present, and if so, the total duration of incapacitating episodes over the past 12 months, as well as identify all neurological manifestations of the disability in the lower extremities, as reported by the Veteran at the November 2014 Board hearing.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).

4.  After all newly obtained records are associated with the claims file, provide the Veteran a VA examination to determine the etiology of any psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions, and must address the October 2010 VA examination report for mental disorders and the Veteran's lay statements in the November 2014 Board hearing transcript.  An explanation for all opinions must be provided.

The Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner must identify all current psychiatric disorders.  If none are found, please address the prior diagnoses of depression NOS and mood disorder, as noted in private and VA treatment records, during the appeal period.  

Second, for each current diagnosis identified, the examiner must provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent) that the disorder manifested in or is otherwise related to the Veteran's military service, to include his in-service notation of having or having had a history of depression or excessive worry on an October 1989 Report of Medical History?

Third, for each current diagnosis identified, the examiner must provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent) that the disorder is caused by his service-connected disabilities, to include any pain therefrom?

Fourth, for each current diagnosis identified, the examiner must provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the disorder is aggravated (chronically or permanently worsened) by his service-connected disabilities, to include any pain therefrom? 

5.  After all of the above development is complete, schedule the Veteran for a VA social and industrial survey.  The examiner should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  The ultimate purpose of the VA social and industrial survey is to ascertain the impact of the Veteran's service-connected disabilities on his ability to work.  A written copy of the report should be associated with the claims folder.

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Review the VA examination and medical opinion reports and Social and Industrial Survey to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

8.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated on the basis of additional evidence, to include the issue of prior to April 20, 2010, entitlement to an increased rating for limitation of left knee extension, rated as 20 percent disabling, and on and after October 1, 2013, an increased rating for residuals of left total knee replacement, rated as 40 percent disabling.  For any claim that remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


